Name: 98/175/EC: Commission Decision of 3 March 1998 terminating the anti-dumping proceeding concerning imports of certain magnetic disks (3,5" microdisks) originating in Canada, Macao and Thailand
 Type: Decision
 Subject Matter: competition;  America;  communications;  trade;  Asia and Oceania
 Date Published: 1998-03-04

 Avis juridique important|31998D017598/175/EC: Commission Decision of 3 March 1998 terminating the anti-dumping proceeding concerning imports of certain magnetic disks (3,5" microdisks) originating in Canada, Macao and Thailand Official Journal L 063 , 04/03/1998 P. 0032 - 0033COMMISSION DECISION of 3 March 1998 terminating the anti-dumping proceeding concerning imports of certain magnetic disks (3,5&Prime; microdisks) originating in Canada, Macao and Thailand (98/175/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995, on protection against dumped imports from countries not members of the European Community (1), as amended by Regulation (EC) No 2331/96 (2), and in particular Articles 9 and 23 thereof,After consulting the Advisory Committee,Whereas:(1) On 6 April 1995, the Commission announced, by a notice published in the Official Journal of the European Communities (3) the initiation of an anti-dumping proceeding with regard to imports into the Community of certain magnetic disks (3,5&Prime; microdisks) originating in Canada, Indonesia, Macao and Thailand, and commenced an investigation.The investigation period for the examination of dumping was from 1 March 1994 to 28 February 1995 (hereinafter referred to as the 'investigation period`).As far as Indonesia is concerned, the results of this investigation are laid down in Commission Regulation (EC) No 502/98 (4).1. Canada (2) The investigation revealed that imports from Canada increased from 3,8 million units in 1992 to 22,3 million in the investigation period. In relation to the total volume of Community imports of the product concerned in the investigation period, 834 million units, imports from Canada can be considered as not constituting a cause of material injury to the Community industry in the sense of Article 9(3) of Council Regulation (EC) No 384/96 (hereinafter referred to as the 'basic Regulation`) or the provisions of Article 5(8) of the WTO Anti-Dumping Agreement Code.2. Macao (3) A recent Commission investigation into the origin of 200 million 3,5&Prime; microdisks imported into the Community from Macao since 1993 has shown that all microdisks exported from Macao during the investigation period in fact originated either in Taiwan or in the People's Republic of China. Consequently, there were no exports of the product subject to this proceeding that originated in Macao, and no determination of dumping and injury was therefore required.3. Thailand (4) The Commission established that 8,9 million microdisks (or 20 % of the total quantity exported by the Thai companies during the investigation period) could be considered as having Thai origin. Moreover, a separate Commission investigation covering, but not confined to, the investigation period found no evidence of any other exports of Thai origin. On this basis, exports of Thai origin constitued less than 1 % of total Community consumption in the investigation period and, according to Article 9(3) of the basic Regulation, have to be considered negligible.4. Conclusions (5) It follows from the above that protective measures are unnecessary with regard to the imports of 3,5&Prime; microdisks originating in Canada, Macao and Thailand. Therefore, in accordance with Article 9(2) of the basic Regulation, the proceeding should be terminated with regard to the imports from these three countries,HAS ADOPTED THIS DECISION:Sole Article The anti-dumping proceeding concerning imports of certain magnetic disks (3,5&Prime; microdisks) originating in Canada, Macao and Thailand is hereby terminated.Done at Brussels, 3 March 1998.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 317, 6. 12. 1996, p. 1.(3) OJ C 84, 6. 4. 1995, p. 4.(4) See page 4 of this Official Journal.